COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-04-285-
CV



IN RE MARGARET REVILL	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus 
and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of mandamus is denied because relator failed to show that she has no adequate remedy by appeal.

Relator shall pay all costs of this original proceeding
, for which let execution issue.



PER CURIAM





PANEL A
: GARDNER, J.; CAYCE, C.J.; and DAUPHINOT, J.



DAUPHINOT, J. would request response.



DELIVERED: September 29, 2004





FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.